539 F.2d 655
12 Empl. Prac. Dec. P 11,088
UNITED STATES of America, Appellant,v.SCHOOL DISTRICT OF the CITY OF JENNINGS et al., Appellees.
No. 75-1885.
United States Court of Appeals,Eighth Circuit.
Submitted May 12, 1976.Decided July 27, 1976.

Marie E. Klimesz, Dept. of Justice, Civil Rights Div., Washington, D.C., for appellant; Donald J. Stohr (former U.S. Atty., effective May 15th, Barry A. Short, U.S. Atty., St. Louis, Mo.), J. Stanley Pottinger, Asst. Atty. Gen., and Brian K. Landsberg and Daniel F. Rinzel, Attys., Dept. of Justice, Washington, D.C., on briefs.
Edward K. Fehlig, Clayton, Mo., for appellee.
Before BRIGHT and HENLEY, Circuit Judges, and TALBOT SMITH, Senior District Judge.*
PER CURIAM.


1
The United States sued the school district of the City of Jennings, Missouri (a St. Louis suburb), pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., alleging a pattern and practice of discrimination against black applicants for employment in faculty and staff positions.  After a full trial, the district court ruled for the defendants.  399 F. Supp. 322 (E.D.Mo.1975).


2
Subsequent to that district court opinion, this court decided United States v. Hazelwood School District, 534 F.2d 805 (8 Cir., 1976).  In Hazelwood, the United States had sued the school district of the City of Hazelwood (also a St. Louis suburb) pursuant to Title VII, alleging a pattern and practice of discrimination against black applicants for employment in faculty and staff positions.  This court granted relief to the United States.


3
The issues presented on appeal in this case are substantially identical to those in Hazelwood, and the facts here also seem comparable.  Thus, we think it appropriate as a matter of judicial economy that the district court should reconsider this case in light of our opinion in Hazelwood.


4
Accordingly, we vacate the judgment of the district court and remand this case to it for further consideration.1



*
 TALBOT SMITH, Senior District Judge, Eastern District of Michigan, sitting by designation


1
 We are aware that the Hazelwood School District has indicated that it will apply to the Supreme Court for a writ of certiorari to review this court's Hazelwood opinion.  We presume that the district court in its reconsideration of Jennings will await exhaustion of appellate review in Hazelwood